Citation Nr: 1010837	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-100 06	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
condition.  

2.  Entitlement to service connection for chondromalacia 
patella of the left knee.  

3.  Entitlement to an initial disability rating in excess of 
30 percent for service-connected posttraumatic stress 
disorder (PTSD) prior to August 19, 2009.  

4.  Entitlement to an initial disability rating in excess of 
50 percent for service-connected PTSD from August 19, 2009.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from July 1989 to January 1994.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2006 and February 2008 rating 
decisions rendered by the Department of Veterans Affairs (VA) 
Regional Office in Denver, Colorado (the RO).  

In the interest of clarity, the Board will review the 
procedural histories of the Veteran's claims separately.  

Left knee and cervical spine claims

The Veteran's left knee and cervical spine claims were denied 
in the June 2006 rating decision.  The Veteran expressed 
disagreement with that decision in March 2007.  The RO's 
findings were confirmed in a February 2008 statement of the 
case (SOC).  An appeal was perfected with the submission of 
the Veteran's substantive appeal (VA Form 9) in March 2008.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the Denver 
RO in August 2009.  The Veteran addressed only his left knee 
and cervical spine claims at the August 2009 hearing.  A 
transcript of the hearing has been associated with the 
Veteran's VA claims folder.

After the August 2009 hearing, the Veteran submitted evidence 
directly to the Board, accompanied by a written waiver of 
consideration of such evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  

The PTSD claim

The Veteran's claim for service connection for PTSD was 
denied in the February 2008 rating decision.  The Veteran 
expressed disagreement with that decision in March 2008.  A 
July 2008 Decision Review Officer (DRO) decision granted the 
Veteran's claim for service connection for PTSD; a 30 percent 
disability rating was assigned, effective March 21, 2007.  In 
January 2009, the Veteran expressed disagreement with the 
assigned disability rating.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].  In a September 2009 
DRO decision and simultaneous statement of the case (SOC), 
the Veteran was awarded 50 disability rating for his service 
connected PTSD, effective August 19, 2009.  On a claim for an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Since the grants of the 
30 and 50 percent ratings are not a full grant of the 
benefits sought on appeal for service-connected PTSD, and 
since the Veteran did not withdraw his claim of entitlement 
to a higher initial rating before the aforementioned 
effective date, this matter remains before the Board for 
appellate review.  An appeal was perfected with the 
submission of the Veteran's substantive appeal in October 
2009.  

Additionally, the above-mentioned July 2008 DRO decision 
increased the disability rating assigned for the Veteran's 
service-connected lumbosacral strain with L5-S1 degenerative 
disc and joint disease to 40 percent disabling, effective May 
30, 2008.  The Veteran has not, to the Board's knowledge, 
expressed dissatisfaction with the DRO decision concerning 
that issue, and thus, it is not currently in appellate 
status.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) 
[pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  

The Board also notes that, during pendency of the Veteran's 
claims now on appeal, to include his claim for an increased 
initial rating for PTSD, he has raised the matter of TDIU, 
and such has not been addressed by the RO.  See the August 
2009 hearing transcript at page 11.  In Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a TDIU claim is 
part of an increased rating claim when such claim is raised 
by the record.  As such, the issue is properly before the 
Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. 
Reg. 66749 (1996)

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets further delay, more development is 
needed so as to properly adjudicate the Veteran's claims.  

Left knee and cervical spine claims

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Initially, the Board notes that the Veteran has been 
diagnosed with chronic strain of cervical spine, with 
limitation of motion and left cervical neuritis, and 
chondromalacia patella of the left knee.  See a VA 
examination report dated April 2006.  Accordingly, element 
(1) of Hickson [current disability] has been satisfied as to 
both issues.  See Hickson, supra.

With regard to element (2) of Hickson [in-service 
incurrence], the Veteran's service treatment records include 
a February 1992 medical report which gave an assessment of 
cervical strain due to a motor vehicle accident.  See service 
treatment records, February 28, 1992.  Similarly, service 
treatment records note that the Veteran complained of pain in 
his left knee in February 1993 and a June 1993 Medical Board 
report notes that the Veteran "twisted" his knee in 
February 1993.  See a February 1993 service treatment record 
and June 1993 Medical Board report.  As such, element (2) of 
Hickson has been satisfied concerning both issues.  See 
Hickson, supra.

Concerning crucial Hickson element (3), medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, the April 2006 VA examination report 
did not provide medical nexus opinions concerning the 
Veteran's left knee and cervical spine claims.  However, in a 
June 2006 addendum to the April 2006 VA examination, the 
examiner noted that the Veteran did not complain of either 
left knee or cervical spine pain between 1993 and 2005 and 
opined that medical nexus opinions could not be rendered for 
either issue without resort to mere speculation.  See the 
June 2006 addendum to the April 2006 VA examination report.  

A medical opinion based upon speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Accordingly, the VA examiner's opinion 
contained within the June 2006 addendum to the April 2006 VA 
examination is inadequate.  There is no other medical 
evidence of record that addresses the etiology of the 
Veteran's currently diagnosed left knee and cervical spine 
conditions.  As such, the claim must be remanded for a new 
orthopedic medical examination.  See McLendon v. Nicholson, 
20 Vet. App. 79, 81( 2006); see also Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) (if VA provides the Veteran with an 
examination in a service connection claim, the examination 
must be adequate).

The PTSD claims

Review of the Veteran's PTSD claims at this time would be 
premature.  In the aforementioned October 2009 substantive 
appeal concerning the Veteran's PTSD claim, the Veteran 
requested a personal hearing before a Veterans Law Judge 
either at the RO or via teleconferencing equipment.  The 
record does not reflect that such hearing has been scheduled 
or that the Veteran withdrew his request for a hearing.  As 
noted above, while the Veteran has already been provided a 
Travel Board hearing in August 2009, the Veteran's PTSD claim 
was not discussed or considered at that time.  Therefore, to 
accord the Veteran due process with respect for his PTSD 
claims, he should be scheduled for such a hearing.  38 C.F.R. 
§§ 20.700, 20.704 (2009).

Vocational rehabilitation folder

At the August 2009 hearing, the Veteran asserted that he had 
been participating in the VA vocational rehabilitation 
program for "about two years."  See the August 2009 hearing 
transcript at pages 11 and 12.  

Because the vocational rehabilitation folder, if it exists, 
may contain information which has a bearing on the Veteran's 
claims presently on appeal, it must be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a hearing 
before a Veterans Law Judge, in 
accordance with applicable law, 
concerning his claims for higher initials 
ratings for his service-connected PTSD 
and for TDIU.  A copy of the notice 
scheduling the hearing should be placed 
in the claims folder.

2.  Provide the Veteran with notice of 
the evidence required to substantiate his 
TDIU claim.  A copy of the letter should 
be sent to the Veteran's representative.

3.  Obtain the Veteran's treatment 
records from the VA facility in Colorado 
Spring, Colorado from June 20, 2008 to 
the present.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

4.  Obtain the Veteran's vocational 
rehabilitation records.

5.  After obtaining the above records, to 
the extent available, schedule the 
Veteran for a VA orthopedic examination.  
The Veteran's claims file and a copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to the 
requested examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.  The examiner should indicate in 
the report that the claims file was 
reviewed.

Based on examination of the Veteran and 
review of the claims folder and the 
documents discussed therein, the examiner 
should state whether the Veteran's left 
knee and cervical spine disorders are 
"more likely than not" (i.e., probability 
greater than 50 percent), "at least as 
likely as not" (i.e., probability of 50 
percent), or "less likely than not" 
(i.e., probability of less than 50 
percent) etiologically related to his 
service, to include the February 1992 
motor vehicle accident and February 1993 
left knee injury discussed above.  

The examiner should provide a 
comprehensive report including complete 
rationales for all conclusions reached.  
A discussion of the facts and the medical 
principles involved will be of 
considerable assistance in adjudicating 
the Veteran's claims.

6.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then adjudicate the 
Veteran's claims of entitlement to 
service connection for a cervical spine 
condition and entitlement to service 
connection for chondromalacia patella of 
the left knee.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided a SSOC 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


